Citation Nr: 1728651	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  11-14 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability, to include histoplasmosis.

2.  Entitlement to service connection for shingles. 

3.  Entitlement to service connection for gout.

4.  Entitlement to service connection for residuals of a right lower extremity disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1967 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issues of a bilateral eye disability, to include histoplasmosis, gout, and residuals of a right lower extremity injury are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not been diagnosed with shingles during the pendency of the claim. 


CONCLUSION OF LAW

Shingles was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has shingles that had their onset during, or immediately after active service.  Specifically, the Veteran has asserted that he was treated for shingles within the first few weeks following his separation from active service.  The Veteran has indicated that he attempted to obtain copies of the treatment records, but that they had been destroyed during a routine records purge by the treatment provider.  

Service treatment records (STRs) are silent for any complaints, treatment or diagnosis of shingles in active service.  

Post-service treatment notes of record, which are plenteous, are also silent for a verified diagnosis of shingled or treatment of any shingles symptoms.  Importantly, with the exception of the Veteran asserting he was treated for shingles after his release from service, the record remains entirely silent on any treatment or diagnosis of shingles.  

While the Veteran is competent to report observable symptoms, such as pain and itchiness, he is not competent to make a diagnosis of shingles as that requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to diagnose himself with shingles.  

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  There is no evidence of record showing the Veteran to have a confirmed diagnosis of shingles or any symptoms of shingles. 
 Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for shingles is not warranted.  38 U.S.C.A. § 5107 (b) (West 2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for shingles is denied. 


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.      

The Veteran has reported that his eye disability had its onset during active service and that he received treatment for such as early as 1977.  The Veteran's separation examination report revealed an indication of problems with his vision.  An April 1987 report of physical examination incorporated a note from a treatment provider noting that the Veteran had been treated for an eye disability since 1978 with a reported episode occurring as early as 1977.   Current treatment records show that the Veteran has undergone surgeries for correction in both of his eyes.  In light of the notation of eye issues in service, the Veteran's statements indicating he has had eye problems since that time, and the current evidence showing that the Veteran has continued to receive treatment for an eye disability since separation; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present bilateral eye disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

With regard to the Veteran's gout, the Veteran has asserted that his gout had its onset in 1970, while in active service, in his right big toe, right foot, and right knee.  Specifically, the Veteran has asserted that in his final 14 months of service, he was stationed in Holland and had no access to a local military hospital, only a clinic, where he was treated there twice for a plantar's wart and gout, upon which he was placed on light duty after that.  STRs show treatment for a foot problem in December 1970.  At his separation examination, the Veteran's feet were marked as abnormal by the examiner.  Current VA and private treatment records indicate a diagnosis for gout in the same areas claimed by the Veteran.  In light of the notation of foot problems in service, the Veteran's statements indicating he has had gout since that time, and the current evidence showing that the Veteran has continued to receive treatment for gout since separation; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present gout.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Finally, with regard to the Veteran's residuals right lower extremity disability, the Veteran's STRs show an injury to his right leg in August 1968, after climbing a pole with a spike.  He was treated in an emergency fashion, and that the wound required irrigation, a drain, and sutures.  The Veteran sustained an infection after that injury and required treatment with antibiotics.  Private medical evidence of record from May 2005 shows that the Veteran has complained of pain in his right foot, pad, toes, and right knee.  In light of the notation of right lower extremity issues during service, and the current evidence showing that the Veteran has continued to receive treatment for right lower extremity complaints; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present right lower extremity disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Additionally, identify and obtain current treatment records before a decision is rendered with regard to the remaining claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file. 

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any current bilateral eye disability.  Any indicated studies should be performed.  The claims file must be reviewed by the examiner and the report should note that review.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether any current bilateral eye disability is at least as likely as not (50 percent or greater probability) related to the Veteran's active service.  

The rationale for all opinions expressed must be provided.  


3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current bilateral gout.  Any indicated studies should be performed.  The claims file must be reviewed by the examiner and the report should note that review.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether any current gout is at least as likely as not (50 percent or greater probability) related to the Veteran's active service.  

The rationale for all opinions expressed must be provided

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right lower extremity disability.  Any indicated studies should be performed.  The claims file must be reviewed by the examiner and the report should note that review.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether any current right lower extremity disability is at least as likely as not (50 percent or greater probability) related to the Veteran's active service.  

The rationale for all opinions expressed must be provided

5.  Confirm that the VA examination and opinion reports comport with this Remand and undertake any other development found to be warranted. 

6.  Then readjudicate the remaining claims on appeal.  If a decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


